                                   UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES - GENERAL
 Case No.          2:16-cv-2913-GHW                                                 Date      May 6, 2019
 Title             Valerie J. Stacker, et al. v. J. Johnson, et al.




 Present: The Honorable            GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                               None Present
                 Deputy Clerk                          Court Reporter / Recorder                    Tape No.
                Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                         None Present                                             None Present
 PROCEEDINGS:                  IN CHAMBERS - ORDER


Plaintiff’s Motion to Correct Fourth Amended Complaint [105], is GRANTED. The Corrected Fourth
Amended Complaint is deemed filed as of this date. Defendants will have until May 20, 2019 to
respond.




                                                                                                     :
                                                                  Initials of Preparer   JG
CV-90 (06/04)                                    CIVIL MINUTES - GENERAL                                    Page 1 of 1
